Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (JP2010008036A).
Regarding claim 1, Kita teaches a hot water energy storage system, comprising:
a storage vessel (Figure 1, 2);
a pump arranged, in use, to pump water to and from the storage vessel (Figure 1, 48);
a heat exchanger having an inlet and an outlet and being arranged, in use, to receive water from the storage vessel at the inlet and to output water to the storage vessel via the outlet (Figure 1, 8);
a diverting valve arranged, in use, to divert a proportion of the water output from the heat exchanger back to the inlet of the heat exchanger, bypassing the storage vessel (Figure 1, 45);
one or more temperature sensors arranged, in use, to measure a temperature of water within the system (Figure 1, 46-47);
a control system (Figure 2), the control system being arranged to control, based on at least one temperature measurement of the water within the system and the desired quantity of heat to be transferred to or from the water by the heat exchanger (¶62-65):
the pump, such that the flow rate of water is regulated (¶62-65); and
the diverting valve, such that the proportion of water which is diverted is regulated (¶62-65);
to maintain the return temperature of the water supplied to the storage vessel within a specified range whilst transferring the desired quantity of heat (¶65).
Regarding claim 2, Kita teaches all of the limitations of claim 1, wherein the system is arranged to be used for heating and the specified range manes the lowest temperature consistent with ensuring that the return temperature is equal to or higher than the maximum temperature to which the system is arranged to be heating a space, room, environment, water, or some other target (¶67-69).
Regarding claim 4, Kita teaches all of the limitations of claim 1, wherein the system is arranged to be used for heating (¶62-65) and water is returned to the storage vessel via a feed pipe (Figure 1, 4b) and the feed pipe is located at or near the bottom of the storage vessel (Figure 1, 43).
Regarding claim 5, Kita teaches all of the limitations of claim 1, wherein the system is arranged to be used for cooling (Figure 1, evaporator 11 cools air) and water is returned to the storage vessel via a feed pipe and the feed pipe is located at or near the top of the storage vessel (Figure 1, 41).
Regarding claim 8, Kita teaches all of the limitations all of the limitations of claim 1, wherein the diverting valve is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (JP2010008036A) in view of Smith (US2461449).
Regarding claims 6-7, Kita teaches all of the limitations of claim 1.
Kita does not teach the particulars of claims 6-7.
However, Smith discloses the utilization of warm/hot water for both heating and cooling via the reversal of water pumping direction (Figure 1, four-way valve 17 reverses flow).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate such a flow reversal heating/cooling system in Kita in order to provide .
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/SCHYLER S SANKS/Examiner, Art Unit 3763